DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (EP 2100562 A2), hereinafter referred to as Hall (Figs 1-4) in view of another embodiment of Hall, hereinafter referred to as Hall (Figs 70-71), and in further view of Parrott (US 2012/0109186 A1).
Regarding claim 1, Hall (Figs 1-4) teaches a surgical instrument (Fig 1, #10), comprising:
an elongate shaft assembly (See shaft assembly in Fig 1) defining a shaft axis (#L);
a surgical end effector (#14/#16/#17), comprising:
an end effector frame assembly (#14) operably coupled to said elongate shaft assembly for selective rotation about said shaft axis (See ¶ [0146] - "...A rotatable knob 28 may be mounted on the forward end of barrel portion 26 to facilitate rotation of elongated body 14 with respect to handle assembly 12 about longitudinal axis "L-L" of the stapling apparatus 10...");
a first jaw (Fig 1, #18) pivotally supported on said end effector frame assembly (See Fig 1 illustrating that the jaw is supported on the end effector frame assembly); and
a second jaw (Fig 1, #20) pivotally supported relative to said first jaw (See Fig 1 illustrating that the jaw is supported on the end effector frame assembly relative to the first jaw), wherein said first jaw and said second jaw are pivotable relative to each other between an open position and a closed position when an axial control motion is applied to at least one of said first jaw and said second jaw (See ¶ [0161] - "...Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361..."), and wherein said surgical instrument further comprises:
a drive member operably interfacing with said end effector frame assembly and said first jaw and said second jaw, wherein said drive member is configured to apply said axial control motion to at least one of said first jaw and said second jaw to move said first jaw and said second jaw between said open position and said closed position (See ¶ [0161] - "...Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361...").
	However, the embodiment of Hall illustrated in Figs 1-4 does not specifically teach a lock member movable between an unlocked position wherein said end effector frame assembly is rotatable about said shaft axis and a locked position wherein said lock member prevents said end effector frame assembly from rotating about said shaft axis;
a lock actuator operably interfacing with said lock member to move said lock member between said locked position and said unlocked position; and wherein said drive member is further configured to apply a rotary motion to said end effector frame assembly to rotate said end effector frame assembly about said shaft axis when said lock member is in said unlocked position.
	An embodiment of Hall illustrated in Figs 70-71 teaches a lock member (Fig 70, #1852) movable between an unlocked position in which said end effector frame assembly is rotatable about said shaft axis (See ¶ [0218] - "...Thus, to rotate the rotatable shroud 1830 (and the elongate body 14 and disposable loading unit affixed thereto), the clinician biases the lockable knob 1852 in the proximal direction "PD" to disengage the second set of radial gear teeth 1856 from the first set of radial gear teeth 1862 which thereby permits the lockable knob 1852 to rotate about longitudinal axis "L-L" relative to handle housing 36". As the lockable knob 1852 is rotated, the rotatable shroud 1830 also rotates with the lockable knob 1852 by virtue of the engagement between the toothed flange 1858 and the rotation spline 1837...") and a locked position in which said lock member prevents said end effector frame assembly from rotating about said shaft axis (See ¶ [0218] - "...As can also be seen in FIGS. 70 and 71, the proximal end 1831 of the rotatable shroud 1830 has a rotation spline 1837 formed thereon configured to mesh with an inwardly extending toothed flange 1858 formed on the distal end of the lockable knob 1852. Those of ordinary skill in the art will understand that the rotation spline 1837 and toothed flange 1858 serve to rotatably affix the lockable knob 1852 to the rotatable shroud 1830 while enabling the lockable knob 1852 to move axially relative to the rotatable shroud 1830...");
a lock actuator (Fig 70, #1870) operably interfacing with said lock member to move said lock member between said locked position and said unlocked position (See ¶ [0218] - "...After the clinician has rotated the rotatable shroud 1830 to the desired position, he or she then releases the lockable knob 1852. When the lockable knob 1852 is released, the spring 1870 biases the second set of radial gear teeth 1856 into meshing engagement with the first set of radial gear teeth 1862 to retain the rotatable shroud 1830 in that position. Thus, such unique and novel arrangements solve the problems associated with rotatable knobs and articulation mechanisms employed in prior surgical instruments that are used in connection with disposable loading units. In particular, after the disposable loading unit and elongated body has been inserted into the patient, the clinician may rotate the disposable loading unit about the longitudinal axis "L-L" relative to the handle assembly 12" to a desired orientation and then lock it in that position..."); and 
wherein said drive member is further configured to apply a rotary motion to said end effector frame assembly to rotate said end effector frame assembly about said shaft axis when said lock member is in said unlocked position (See ¶ [0218] - "...Those of ordinary skill in the art will understand that the rotation spline 1837 and toothed flange 1858 serve to rotatably affix the lockable knob 1852 to the rotatable shroud 1830 while enabling the lockable knob 1852 to move axially relative to the rotatable shroud 1830. Thus, to rotate the rotatable shroud 1830 (and the elongate body 14 and disposable loading unit affixed thereto), the clinician biases the lockable knob 1852 in the proximal direction "PD" to disengage the second set of radial gear teeth 1856 from the first set of radial gear teeth 1862 which thereby permits the lockable knob 1852 to rotate about longitudinal axis "L-L" relative to handle housing 36"...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Hall illustrated in Figs 1-4 to incorporate the teachings of the embodiment of Hall illustrated in Figs 70-71 to include a lockable rotation system with the motivation of providing a method for unlocking the rotation system for rotation by a clinician with a single hand, as described by Hall in ¶ [0218].
However, Hall does not specifically teach that the end effector frame assembly is operably coupled to the elongate shaft assembly, for selective rotation relative to said elongate shaft assembly about said shaft axis (emphasis added).
	Parrott teaches an end effector frame assembly (Fig 1, #58) which is operably coupled to an elongate shaft assembly (#54), for selective rotation relative to said elongate shaft assembly about said shaft axis (See Fig 4A illustrating that the end effector frame assembly {#58’’} is capable of selective rotation relative to an elongate shaft assembly {#54}. See further ¶ [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Parrott to include the end effector frame assembly being selectively rotatable about the shaft assembly with the motivation of allowing the user to actuate the end effector and articulate the end effector relative to the handle body, as is recognized by Parrott in ¶ [0006].
	
	

Regarding claim 2, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches a lock biaser interfacing with said lock member to bias said lock member into said unlocked position (See ¶ [0218]. The user {clinician} is the lock biaser that moves the lock member to an unlocked position).
	
Regarding claim 3, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said lock member is axially movable between said locked position and said unlocked position (See ¶ [0218] - "...As can also be seen in FIGS. 70 and 71, the proximal end 1831 of the rotatable shroud 1830 has a rotation spline 1837 formed thereon configured to mesh with an inwardly extending toothed flange 1858 formed on the distal end of the lockable knob 1852. Those of ordinary skill in the art will understand that the rotation spline 1837 and toothed flange 1858 serve to rotatably affix the lockable knob 1852 to the rotatable shroud 1830 while enabling the lockable knob 1852 to move axially relative to the rotatable shroud 1830..." The interaction between the rotation spline {#1837} & the toothed flange {#1858} keeps the lock member {#1852} axially movable).
	
Regarding claim 4, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said end effector frame assembly comprises a series of radial locking grooves configured to be lockingly engaged by said lock member when said lock member is in said locked position (See ¶ [0218] - "...As can also be seen in FIGS. 70 and 71, the distal end of the handle housing 36" has a first lock flange 1860 with a first set of radial gear teeth 1862 formed thereon. The lockable knob 1852 may also have an inwardly extending second lock flange 1854 that has a second set of radial gear teeth 1856 formed thereon. The second set of radial gear teeth 1856 are located in confronting relationship with the first set of radial gear teeth 1862 on the first lock flange 1860 such that the second radial gear teeth 1856 may selectively mesh with the first radial gear teeth 1862. A lock spring 1870 may be used to bias the lock knob 1852 in the distal direction "DD" to bring the second set of radial gear teeth 1856 into meshing engagement with the first set of radial gear teeth 1862...").
	
Regarding claim 5, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches a lock biaser interfacing with said lock member to bias said lock member into said unlocked position (See ¶ [0218]. The user {clinician} is the lock biaser that moves the lock member to an unlocked position).
	
Regarding claim 6, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said end effector frame assembly is attached to said elongate shaft assembly such that said end effector frame assembly is selectively articulatable relative to said elongate shaft assembly about an articulation axis that is transverse to said shaft axis (See ¶ [0144] - "...The surgical stapling apparatus 10 may include a handle assembly 12 and an elongated body 14. FIG. 1 illustrates surgical stapling apparatus 10 with an articulatable disposable loading unit 16 coupled thereto..." See further ¶ [0146] - "...As will be discussed in further detail below, some handle assembly embodiments may also include an articulation lever 30 that is mounted on the forward end of barrel portion 26 adjacent rotatable knob 28...").
However, Hall does not specifically teach that the end effector frame assembly is operably coupled to the elongate shaft assembly, for selective rotation relative to said elongate shaft assembly about said shaft axis (emphasis added).
	Parrott teaches an end effector frame assembly (Fig 1, #58) which is operably coupled to an elongate shaft assembly (#54), for selective rotation relative to said elongate shaft assembly about said shaft axis (See Fig 4A illustrating that the end effector frame assembly {#58’’} is capable of selective rotation relative to an elongate shaft assembly {#54}. See further ¶ [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Parrott to include the end effector frame assembly being selectively rotatable about the shaft assembly with the motivation of allowing the user to actuate the end effector and articulate the end effector relative to the handle body, as is recognized by Parrott in ¶ [0006].
	
Regarding claim 7, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said drive member is flexible (See ¶ [0161] - "...Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361..." The movement of the control rod implies an amount of flexibility at least in a distal direction).

Regarding claim 8, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said drive member is coupled to one of said first jaw and said second jaw and is configured to apply said axial control motion thereto (See ¶ [0161] - "... Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361..."), and
wherein said drive member is configured to rotate relative to said one of said first jaw and said second jaw (See ¶ [0155] - "...As illustrated in FIG. 4, elongated body 14 may include an outer casing 124 that is sized to support a sensor tube 176 (shown in FIG. 10) and articulation link 123. Such assembly of components 123, 124, 176, and 52 is, at times referred to herein as a "control rod assembly 125", and may include other components journaled on the control rod 52. The proximal end of casing 124 includes diametrically opposed openings 128, which are dimensioned to receive radial projections 132 formed on the distal end of rotation knob 28. See FIGS. 4 and 5. Projections 132 and openings 128 fixedly secure rotation knob 28 and elongated body 14 in relation to each other, both longitudinally and rotatably. Rotation of rotation knob 28 with respect to handle assembly 12 thus results in corresponding rotation of elongated body 14 about longitudinal axis L-L with respect to handle assembly 12. It will also be appreciated that because the disposable loading unit 16, 16' is coupled to the distal end of the elongated body 14, rotation of the elongated body 14 also results in the rotation of the disposable loading unit 16, 16'.").

Regarding claim 11, Hall (Figs 1-4) teaches a surgical instrument (Fig 1, #10), comprising:
an elongate shaft assembly (See Shaft assembly in Fig 1) defining a shaft axis (#L);
a surgical end effector (#14/#16/#17), comprising:
an end effector frame assembly (#14) operably coupled to said elongate shaft assembly for selective rotation about said shaft axis (See ¶ [0146] - "...A rotatable knob 28 may be mounted on the forward end of barrel portion 26 to facilitate rotation of elongated body 14 with respect to handle assembly 12 about longitudinal axis "L-L" of the stapling apparatus 10...");
a first jaw (Fig 1, #18) pivotally supported on said end effector frame assembly (See Fig 1 illustrating that the jaw is supported on the end effector frame assembly); and
a second jaw (Fig 1, #20) pivotally supported relative to said first jaw (See Fig 1 illustrating that the jaw is supported on the end effector frame assembly relative to the first jaw), wherein said first jaw and said second jaw are pivotable relative to each other between an open position and a closed position when an axial control motion is applied to at least one of said first jaw and said second jaw (See ¶ [0161] - "...Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361..."), and wherein said surgical instrument further comprises:
a drive member operably interfacing with said end effector frame assembly and said first jaw and said second jaw, wherein said drive member is configured to apply said axial control motion to at least one of said first jaw and said second jaw to move said first jaw and said second jaw between said open position and said closed position (See ¶ [0161] - "...Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361...").
	However, Hall (Figs 1-4) does not specifically teach a lock member movable between a locked position wherein said lock member prevents said end effector frame assembly from rotating about said shaft axis relative to said elongate shaft assembly and an unlocked position wherein said end effector frame assembly is rotatable about said shaft axis relative to said elongate shaft assembly;
a lock biaser interfacing with said lock member to bias said lock member into said locked position;
an unlock actuator operably interfacing with said lock member to move said lock member from said locked position to said unlocked position; and 
wherein said drive member is further configured to apply a rotary motion to said end effector frame assembly to rotate said end effector frame assembly relative to said shaft assembly about said shaft axis when said lock member is in said unlocked position.
	Hall (Figs 70-71) teaches a lock member (Fig 70, #1852) movable between a locked position wherein said lock member prevents said end effector frame assembly from rotating about said shaft axis (See ¶ [0218] - "...Thus, to rotate the rotatable shroud 1830 (and the elongate body 14 and disposable loading unit affixed thereto), the clinician biases the lockable knob 1852 in the proximal direction "PD" to disengage the second set of radial gear teeth 1856 from the first set of radial gear teeth 1862 which thereby permits the lockable knob 1852 to rotate about longitudinal axis "L-L" relative to handle housing 36". As the lockable knob 1852 is rotated, the rotatable shroud 1830 also rotates with the lockable knob 1852 by virtue of the engagement between the toothed flange 1858 and the rotation spline 1837...") and an unlocked position wherein said end effector frame assembly is rotatable about said shaft axis (See ¶ [0218] - "...As can also be seen in FIGS. 70 and 71, the proximal end 1831 of the rotatable shroud 1830 has a rotation spline 1837 formed thereon configured to mesh with an inwardly extending toothed flange 1858 formed on the distal end of the lockable knob 1852. Those of ordinary skill in the art will understand that the rotation spline 1837 and toothed flange 1858 serve to rotatably affix the lockable knob 1852 to the rotatable shroud 1830 while enabling the lockable knob 1852 to move axially relative to the rotatable shroud 1830...");
a lock biaser (Fig 70, #1870) interfacing with said lock member to bias said lock member into said locked position (See ¶ [0218] - "...A lock spring 1870 may be used to bias the lock knob 1852 in the distal direction "DD" to bring the second set of radial gear teeth 1856 into meshing engagement with the first set of radial gear teeth 1862. As can also be seen in FIGS. 70 and 71, the proximal end 1831 of the rotatable shroud 1830 has a rotation spline 1837 formed thereon configured to mesh with an inwardly extending toothed flange 1858 formed on the distal end of the lockable knob 1852...");
an unlock actuator operably interfacing with said lock member to move said lock member from said locked position to said unlocked position (See ¶ [0218]. The user {clinician} is the unlock actuator that moves the lock member to an unlocked position);
wherein said drive member is further configured to apply a rotary motion to said end effector frame assembly to rotate said end effector frame assembly about said shaft axis when said lock member is in said unlocked position (See ¶ [0218] - "...Thus, to rotate the rotatable shroud 1830 (and the elongate body 14 and disposable loading unit affixed thereto), the clinician biases the lockable knob 1852 in the proximal direction "PD" to disengage the second set of radial gear teeth 1856 from the first set of radial gear teeth 1862 which thereby permits the lockable knob 1852 to rotate about longitudinal axis "L-L" relative to handle housing 36". As the lockable knob 1852 is rotated, the rotatable shroud 1830 also rotates with the lockable knob 1852 by virtue of the engagement between the toothed flange 1858 and the rotation spline 1837...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Hall illustrated in Figs 1-4 to incorporate the teachings of the embodiment of Hall illustrated in Figs 70-71 to include a lockable rotation system with the motivation of providing a method for unlocking the rotation system for rotation by a clinician with a single hand, as described by Hall in ¶ [0218].
However, Hall does not specifically teach that the end effector frame assembly is operably coupled to the elongate shaft assembly, for selective rotation relative to said elongate shaft assembly about said shaft axis (emphasis added).
	Parrott teaches an end effector frame assembly (Fig 1, #58) which is operably coupled to an elongate shaft assembly (#54), for selective rotation relative to said elongate shaft assembly about said shaft axis (See Fig 4A illustrating that the end effector frame assembly {#58’’} is capable of selective rotation relative to an elongate shaft assembly {#54}. See further ¶ [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Parrott to include the end effector frame assembly being selectively rotatable about the shaft assembly with the motivation of allowing the user to actuate the end effector and articulate the end effector relative to the handle body, as is recognized by Parrott in ¶ [0006].

Regarding claim 13, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said lock member is axially movable between said locked position and said unlocked position (See ¶ [0218] - "...As can also be seen in FIGS. 70 and 71, the proximal end 1831 of the rotatable shroud 1830 has a rotation spline 1837 formed thereon configured to mesh with an inwardly extending toothed flange 1858 formed on the distal end of the lockable knob 1852. Those of ordinary skill in the art will understand that the rotation spline 1837 and toothed flange 1858 serve to rotatably affix the lockable knob 1852 to the rotatable shroud 1830 while enabling the lockable knob 1852 to move axially relative to the rotatable shroud 1830..." The interaction between the rotation spline {#1837} & the toothed flange {#1858} keeps the lock member {#1852} axially movable).

Regarding claim 14, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said end effector frame assembly comprises a series of radial locking grooves configured to be lockingly engaged by said lock member when said lock member is in said locked position (See ¶ [0218] - "...As can also be seen in FIGS. 70 and 71, the distal end of the handle housing 36" has a first lock flange 1860 with a first set of radial gear teeth 1862 formed thereon. The lockable knob 1852 may also have an inwardly extending second lock flange 1854 that has a second set of radial gear teeth 1856 formed thereon. The second set of radial gear teeth 1856 are located in confronting relationship with the first set of radial gear teeth 1862 on the first lock flange 1860 such that the second radial gear teeth 1856 may selectively mesh with the first radial gear teeth 1862. A lock spring 1870 may be used to bias the lock knob 1852 in the distal direction "DD" to bring the second set of radial gear teeth 1856 into meshing engagement with the first set of radial gear teeth 1862...").

Regarding claim 15, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said end effector frame assembly is attached to said elongate shaft assembly such that said end effector frame assembly is selectively articulatable relative to said elongate shaft assembly about an articulation axis that is transverse to said shaft axis (See ¶ [0144] - "...The surgical stapling apparatus 10 may include a handle assembly 12 and an elongated body 14. FIG. 1 illustrates surgical stapling apparatus 10 with an articulatable disposable loading unit 16 coupled thereto..." See further ¶ [0146] - "...As will be discussed in further detail below, some handle assembly embodiments may also include an articulation lever 30 that is mounted on the forward end of barrel portion 26 adjacent rotatable knob 28...").
However, Hall does not specifically teach that the end effector frame assembly is operably coupled to the elongate shaft assembly, for selective rotation relative to said elongate shaft assembly about said shaft axis (emphasis added).
	Parrott teaches an end effector frame assembly (Fig 1, #58) which is operably coupled to an elongate shaft assembly (#54), for selective rotation relative to said elongate shaft assembly about said shaft axis (See Fig 4A illustrating that the end effector frame assembly {#58’’} is capable of selective rotation relative to an elongate shaft assembly {#54}. See further ¶ [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Parrott to include the end effector frame assembly being selectively rotatable about the shaft assembly with the motivation of allowing the user to actuate the end effector and articulate the end effector relative to the handle body, as is recognized by Parrott in ¶ [0006].

Regarding claim 16, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said drive member is flexible (See ¶ [0161] - "...Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361..." The movement of the control rod implies an amount of flexibility at least in a distal direction).

Regarding claim 17, Hall (Figs 1-4) as modified by Hall (Figs 70-71) further teaches wherein said drive member is coupled to one of said first jaw and said second jaw and is configured to apply said axial control motion thereto (See ¶ [0161] - "... Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361..."), and wherein said drive member is configured to rotate relative to said one of said first jaw and said second jaw (See ¶ [0155] - "...As illustrated in FIG. 4, elongated body 14 may include an outer casing 124 that is sized to support a sensor tube 176 (shown in FIG. 10) and articulation link 123. Such assembly of components 123, 124, 176, and 52 is, at times referred to herein as a "control rod assembly 125", and may include other components journaled on the control rod 52. The proximal end of casing 124 includes diametrically opposed openings 128, which are dimensioned to receive radial projections 132 formed on the distal end of rotation knob 28. See FIGS. 4 and 5. Projections 132 and openings 128 fixedly secure rotation knob 28 and elongated body 14 in relation to each other, both longitudinally and rotatably. Rotation of rotation knob 28 with respect to handle assembly 12 thus results in corresponding rotation of elongated body 14 about longitudinal axis L-L with respect to handle assembly 12. It will also be appreciated that because the disposable loading unit 16, 16' is coupled to the distal end of the elongated body 14, rotation of the elongated body 14 also results in the rotation of the disposable loading unit 16, 16'.").



Claims 9-10, 18-19, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott, and in further view of another embodiment of Hall, hereinafter referred to as Hall (Figs 98-101).
Regarding claim 9, Hall (Figs 1-4) as modified by Hall (Figs 70-71) and Parrott does not specifically teach wherein said end effector frame assembly is coupled to said elongate shaft assembly by an articulation joint, and wherein said surgical instrument further comprises an articulation actuator coupled to said articulation joint to selectively apply articulation control motions thereto.
	Hall (Figs 98-101) teaches wherein said end effector frame assembly is coupled to said elongate shaft assembly by an articulation joint (See Figs 98/101, #340), and wherein said surgical instrument further comprises an articulation actuator coupled to said articulation joint to selectively apply articulation control motions thereto (See ¶ [0250] - "...The wire portion 450 may be received in a lumen 420 in the flexible articulation member 300'. The hooked end 452 may be pinned between distal portion 206 and lower mounting portion 210 by a pin affixed therebetween. See FIG. 99. The flexible wire portion 450 may be attached to a rod portion 451 that has a tab or other hook portion 258' that is configured for hooking engagement with a distal hook 165 formed on the distal end of the first articulation link 123 in a known manner as described in U.S. Patent No. 5,865,361. See FIG. 10. Such reload unit 3016' arrangement may be passively articulated using flexible articulation member 300' about angle "PA" in the manner described above through a range of travel "PA" or, if desired, the clinician may actively articulate the tool assembly 17 thereof about the first articulation axis "A1-A1" through a range of travel "AA" by activating the articulation lever 30 in the manner described in U.S. Patent No. 5,865,361. See FIG. 101.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott to incorporate the teachings of Hall (Figs 98-101) to include a reload unit including an articulation unit with an articulation joint with the motivation of providing a method for a clinician to articulate an end of an end effector during use of the tool, as described by Hall in ¶ [0250].
	
Regarding claim 10, Hall (Figs 1-4) as modified by Hall (Figs 70-71) and Parrott does not specifically teach wherein said articulation actuator comprises:
a rotary articulation drive shaft; and
an axial articulation drive member operably interfacing with said articulation joint and said rotary articulation drive shaft such that rotation of said rotary articulation drive shaft causes said axial articulation drive member to apply axial articulation motions to said articulation joint.
	Hall (Figs 98-101) teaches wherein said articulation actuator comprises: a rotary articulation drive shaft (#256'); and
an axial articulation drive member operably interfacing with said articulation joint and said rotary articulation drive shaft such that rotation of said rotary articulation drive shaft causes said axial articulation drive member to apply axial articulation motions to said articulation joint (See ¶ [0249] - "...Housing halves 250 and 252 define a channel 253 for slidably receiving axial drive assembly 212 therein. A pair of springs 207 may be provided between the proximal end of the anvil portion 204 and the upper mounting portion to bias the anvil assembly 20 to a normally open position." See further ¶ [0250] - "...The wire portion 450 may be received in a lumen 420 in the flexible articulation member 300'. The hooked end 452 may be pinned between distal portion 206 and lower mounting portion 210 by a pin affixed therebetween. See FIG. 99. The flexible wire portion 450 may be attached to a rod portion 451 that has a tab or other hook portion 258' that is configured for hooking engagement with a distal hook 165 formed on the distal end of the first articulation link 123 in a known manner as described in U.S. Patent No. 5,865,361. See FIG. 10. Such reload unit 3016' arrangement may be passively articulated using flexible articulation member 300' about angle "PA" in the manner described above through a range of travel "PA" or, if desired, the clinician may actively articulate the tool assembly 17 thereof about the first articulation axis "A1-A1" through a range of travel "AA" by activating the articulation lever 30 in the manner described in U.S. Patent No. 5,865,361. See FIG. 101.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott to incorporate the teachings of Hall (Figs 98-101) to include a reload unit including an articulation unit with an articulation joint with the motivation of providing a method for a clinician to articulate an end of an end effector during use of the tool, as described by Hall in ¶ [0250].
	
Regarding claim 18, Hall (Figs 1-4) as modified by Hall (Figs 70-71) and Parrott does not specifically teach wherein said end effector frame assembly is coupled to said elongate shaft assembly by an articulation joint, and wherein said surgical instrument further comprises an articulation actuator coupled to said articulation joint to selectively apply articulation control motions thereto.
	Hall (Figs 98-101) teaches wherein said end effector frame assembly is coupled to said elongate shaft assembly by an articulation joint (See Figs 98/101, #340), and wherein said surgical instrument further comprises an articulation actuator coupled to said articulation joint to selectively apply articulation control motions thereto (See ¶ [0250] - "...The wire portion 450 may be received in a lumen 420 in the flexible articulation member 300'. The hooked end 452 may be pinned between distal portion 206 and lower mounting portion 210 by a pin affixed therebetween. See FIG. 99. The flexible wire portion 450 may be attached to a rod portion 451 that has a tab or other hook portion 258' that is configured for hooking engagement with a distal hook 165 formed on the distal end of the first articulation link 123 in a known manner as described in U.S. Patent No. 5,865,361. See FIG. 10. Such reload unit 3016' arrangement may be passively articulated using flexible articulation member 300' about angle "PA" in the manner described above through a range of travel "PA" or, if desired, the clinician may actively articulate the tool assembly 17 thereof about the first articulation axis "A1-A1" through a range of travel "AA" by activating the articulation lever 30 in the manner described in U.S. Patent No. 5,865,361. See FIG. 101.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott to incorporate the teachings of Hall (Figs 98-101) to include a reload unit including an articulation unit with an articulation joint with the motivation of providing a method for a clinician to articulate an end of an end effector during use of the tool, as described by Hall in ¶ [0250].
	
Regarding claim 19, Hall (Figs 1-4) as modified by Hall (Figs 70-71) and Parrott does not specifically teach wherein said articulation actuator comprises: a rotary articulation drive shaft (#256'); and
an axial articulation drive member operably interfacing with said articulation joint and said rotary articulation drive shaft such that rotation of said rotary articulation drive shaft causes said axial articulation drive member to apply axial articulation motions to said articulation joint.
	Hall (Figs 98-101) teaches wherein said articulation actuator comprises: a rotary articulation drive shaft (#256'); and
an axial articulation drive member operably interfacing with said articulation joint and said rotary articulation drive shaft such that rotation of said rotary articulation drive shaft causes said axial articulation drive member to apply axial articulation motions to said articulation joint (See ¶ [0249] - "...Housing halves 250 and 252 define a channel 253 for slidably receiving axial drive assembly 212 therein. A pair of springs 207 may be provided between the proximal end of the anvil portion 204 and the upper mounting portion to bias the anvil assembly 20 to a normally open position." See further ¶ [0250] - "...The wire portion 450 may be received in a lumen 420 in the flexible articulation member 300'. The hooked end 452 may be pinned between distal portion 206 and lower mounting portion 210 by a pin affixed therebetween. See FIG. 99. The flexible wire portion 450 may be attached to a rod portion 451 that has a tab or other hook portion 258' that is configured for hooking engagement with a distal hook 165 formed on the distal end of the first articulation link 123 in a known manner as described in U.S. Patent No. 5,865,361. See FIG. 10. Such reload unit 3016' arrangement may be passively articulated using flexible articulation member 300' about angle "PA" in the manner described above through a range of travel "PA" or, if desired, the clinician may actively articulate the tool assembly 17 thereof about the first articulation axis "A1-A1" through a range of travel "AA" by activating the articulation lever 30 in the manner described in U.S. Patent No. 5,865,361. See FIG. 101.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott to incorporate the teachings of Hall (Figs 98-101) to include a reload unit including an articulation unit with an articulation joint with the motivation of providing a method for a clinician to articulate an end of an end effector during use of the tool, as described by Hall in ¶ [0250].

Regarding claim 21, Hall (Figs 1-4) teaches a surgical instrument (Fig 1, #10), comprising:
an elongate shaft assembly (See Shaft assembly in Fig 1), wherein said elongate shaft assembly defines a shaft axis (#L);
a surgical end effector (#14/#16/#17) coupled to said elongate shaft assembly (See Fig 1 illustrating that the end effector is coupled to the elongate shaft assembly), wherein said surgical end effector comprises:
an end effector frame assembly (#14) comprising:
a first jaw (Fig 1, #18) pivotally coupled to said distal frame member for selective pivotal travel relative thereto about a first jaw axis (See Fig 1 illustrating that the jaw is supported on the end effector frame assembly); and
a second jaw (Fig 1, #20) pivotally pinned to said first jaw for selective pivotal travel relative thereto about a second jaw axis that differs from said first jaw axis (See Fig 1 illustrating that the jaw is supported on the end effector frame assembly relative to the first jaw. See ¶ [0161] - "...Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361..."), and wherein said surgical instrument further comprises:
a drive member operably interfacing with said second jaw, wherein said drive member is configured to apply an axial control motion to said second jaw to move said first jaw and said second jaw between the open position and the closed position, and when said lock member is in said unlocked position (See ¶ [0161] - "...Control rod 52 is connected at its distal end to the axial drive assembly in the disposable loading unit 16, 16', including the drive beam therein, such that distal movement of control rod 52 effects distal movement of the drive beam in the distal direction to thereby cause the staple forming anvil 20 to pivot closed in the manner described in U.S. Patent No. 5,865,361...").
	Hall (Figs 1-4) does not specifically teach an articulation joint configured to facilitate articulation of said surgical end effector through ranges of articulation on each side of said shaft axis,
a proximal end effector frame member coupled to said articulation joint;
a distal frame member rotatably coupled to said proximal end effector frame assembly to facilitate selective rotation of said distal frame member relative to said proximal end effector frame member;
a lock member movable between an unlocked position wherein said end effector frame assembly is rotatable about said shaft axis and a locked position wherein said lock member prevents said end effector frame assembly from rotating about said shaft axis;
wherein said drive member is further configured to apply a rotary motion to said end effector frame assembly to rotate said end effector frame assembly relative to said elongate shaft assembly about said shaft axis.
	Hall (Figs 70-71) teaches a lock member (Fig 70, #1852) movable between an unlocked position wherein said end effector frame assembly is rotatable about said shaft axis (See ¶ [0218] - "...As can also be seen in FIGS. 70 and 71, the proximal end 1831 of the rotatable shroud 1830 has a rotation spline 1837 formed thereon configured to mesh with an inwardly extending toothed flange 1858 formed on the distal end of the lockable knob 1852. Those of ordinary skill in the art will understand that the rotation spline 1837 and toothed flange 1858 serve to rotatably affix the lockable knob 1852 to the rotatable shroud 1830 while enabling the lockable knob 1852 to move axially relative to the rotatable shroud 1830...") and a locked position wherein said lock member prevents said end effector frame assembly from rotating about said shaft axis (See ¶ [0218] - "...Thus, to rotate the rotatable shroud 1830 (and the elongate body 14 and disposable loading unit affixed thereto), the clinician biases the lockable knob 1852 in the proximal direction "PD" to disengage the second set of radial gear teeth 1856 from the first set of radial gear teeth 1862 which thereby permits the lockable knob 1852 to rotate about longitudinal axis "L-L" relative to handle housing 36". As the lockable knob 1852 is rotated, the rotatable shroud 1830 also rotates with the lockable knob 1852 by virtue of the engagement between the toothed flange 1858 and the rotation spline 1837...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Hall illustrated in Figs 1-4 to incorporate the teachings of the embodiment of Hall illustrated in Figs 70-71 to include a lockable rotation system with the motivation of providing a method for unlocking the rotation system for rotation by a clinician with a single hand, as described by Hall in ¶ [0218].
	Hall (Figs 1-4) in view of Hall (Figs 70-71) does not specifically teach wherein said drive member is further configured to apply a rotary motion to said end effector frame assembly to rotate said end effector frame assembly relative to said elongate shaft assembly about said shaft axis.
	Parrott teaches coupled to said elongate shaft assembly by an articulation joint configured to facilitate articulation of said surgical end effector through ranges of articulation on each side of said shaft axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Parrott to include the end effector frame assembly being selectively rotatable about the shaft assembly with the motivation of allowing the user to actuate the end effector and articulate the end effector relative to the handle body, as is recognized by Parrott in ¶ [0006].
	Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott does not specifically teach an end effector coupled to said elongate shaft assembly by an articulation joint configured to facilitate articulation of said surgical end effector through ranges of articulation on each side of said shaft axis.
	Hall (Figs 98-101) teaches an end effector coupled to said elongate shaft assembly by an articulation joint (See Figs 98/101, #340) configured to facilitate articulation of said surgical end effector through ranges of articulation on each side of said shaft axis (See ¶ [0250] - "...The wire portion 450 may be received in a lumen 420 in the flexible articulation member 300'. The hooked end 452 may be pinned between distal portion 206 and lower mounting portion 210 by a pin affixed therebetween. See FIG. 99. The flexible wire portion 450 may be attached to a rod portion 451 that has a tab or other hook portion 258' that is configured for hooking engagement with a distal hook 165 formed on the distal end of the first articulation link 123 in a known manner as described in U.S. Patent No. 5,865,361. See FIG. 10. Such reload unit 3016' arrangement may be passively articulated using flexible articulation member 300' about angle "PA" in the manner described above through a range of travel "PA" or, if desired, the clinician may actively articulate the tool assembly 17 thereof about the first articulation axis "A1-A1" through a range of travel "AA" by activating the articulation lever 30 in the manner described in U.S. Patent No. 5,865,361. See FIG. 101.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott to incorporate the teachings of Hall (Figs 98-101) to include a reload unit including an articulation unit with an articulation joint with the motivation of providing a method for a clinician to articulate an end of an end effector during use of the tool, as described by Hall in ¶ [0250].

Claims 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott, and in further view of Strobl (US 2016/0175025 A1).
Regarding claim 12, Hall (Figs 1-4) as modified by Hall (Figs 70-71) and Parrott does not specifically teach at least one electrode on at least one of said first jaw and said second jaw.
	Strobl teaches at least one electrode on at least one of said first jaw and said second jaw (See Fig 4 illustrating an electrode {#132} on the surface of a jaw).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott to incorporate the teachings of Strobl to include an electrode on a jaw with a plurality of teeth with the motivation of providing a structure (an electrode) that ensures a more consistent tissue seal, as recognized by Strobl in ¶ [0029].
	
Regarding claim 20, Hall (Figs 1-4) as modified by Hall (Figs 70-71) and Parrott does not specifically teach wherein at least one of said first jaw and said second jaw comprises a jaw face comprising a plurality of teeth protruding therefrom.
	Strobl teaches wherein at least one of said first jaw and said second jaw comprises a jaw face comprising a plurality of teeth protruding therefrom (See Fig 4 illustrating a plurality of teeth on the face of a jaw. See further ¶ [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall (Figs 1-4) in view of Hall (Figs 70-71) and Parrott to incorporate the teachings of Strobl to include an electrode on a jaw with a plurality of teeth with the motivation of providing a structure (an electrode) that ensures a more consistent tissue seal, as recognized by Strobl in ¶ [0029].

Response to Applicant’s Arguments
Applicant’s arguments, see pages 10-12 of Applicant’s Arguments/Remarks, filed 06/27/2022, with respect to the rejections of claims 1-20 under 35 USC 103 over Hall have been fully considered and are persuasive. Therefore, the rejection over Hall alone has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall and in further view of Parrott, as demonstrated above, to teach the amended claim limitations in question. Specifically, the teachings of an end effector gram assembly coupled to the elongate shaft assembly for selective rotation relative to said elongate shaft assembly is found within Parrott, as demonstrated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731